PER CURIAM:
Bank of America, N.A., appeals from the district court’s affirmance of an order from the bankruptcy court stripping Bank of America’s second-priority mortgage lien on Eric and Melody Beursken’s residential property in a Chapter 7 bankruptcy proceeding. We held the case in abeyance, pending the Supreme Court’s decision in Bank of America, N.A. v. Caulkett, 575 U.S. -, 135 S.Ct. 1995, 192 L.Ed.2d 52 (2015). After that decision issued, Bank of America moved for lift of the stay and summary reversal. Pursuant to Fed. R.App.P. 27(a)(3)(A) and 26(c), the Beursk-ens’ time to respond to that motion has expired. Following the lead of another panel of this Court that remanded to the district court for further proceedings, we vacate the district court’s judgment in this case and remand to the district court for further proceedings. See Bank of Am., N.A. v. Waits, 793 F.3d 1267, 2015 WL 4378369 (11th Cir. July 16, 2015).
VACATED AND REMANDED.